DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.

Response to Amendment
The amendment filed on 18 December 2020 has been entered.

Allowable Subject Matter
Claims 1-10, 12, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an aircraft beacon light comprising an annular light splitting element, having a proximate side arranged over and facing the plurality of LEDs, wherein the proximate 
Franich (US 2017/0267375 A1), considered to be the closest prior art, teaches an aircraft beacon light comprising an annular light splitting element having a proximate side arranged over and facing the plurality of LEDs with reflective and transmissive portions.  Franich’s transmissive portions are open slots as opposed to the invention’s non-metallized dots, and they do not increase in size with distance from the axis of rotation.
Petrick (US 6464373 B1), also considered a close prior art, teaches an aircraft warning light comprising an annular light splitting element having a proximate side arranged over and facing the plurality of LEDs with reflective and transmissive portions.  Petrick’s transmissive portions are perforations in the annular splitting element as opposed to the invention’s non-metallized dots, and they do not increase in size with distance from the axis of rotation.
Claims 2-10, 12, 13, and 15 inherit the subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHANIEL J LEE/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875